                         UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

CONNIE McGIRR, et al.,                      :
                                            :       Civil Action No. 1:16-cv-464
              Plaintiffs,                   :       Judge Robert H. Cleland
                                            :
       v.                                   :
                                            :
THOMAS F. REHME, et. al.,                   :
                                            :
              Defendants.                   :

                              AGREED JUDGMENT ENTRY
                             AND PERMANENT INJUNCTION


       The parties hereby stipulate and agree as follows:

       A.     In approximately April 2002, defendant Waite Schneider Bayless & Chesley Co.,

L.P.A. (“WSBC”) received payment in the case of Darla Guard v. A.H. Robins Co., Civil Action

Number 98-CI-795, Boone Circuit Court, Boone County, Kentucky (“the Guard Case”).

       B.     The Kentucky Supreme Court later determined that WSBC received, as part of its

fee in the Guard Case, $7,555,000.00 to which WSBC was not entitled.               Kentucky Bar

Association v. Stanley M. Chesley, Case No. 2011-SC-000382-KB.

       C.     The parties consent to the entry of a judgment against WSBC for unjust

enrichment by virtue of the foregoing overpayment of fees

       D.     The parties further agree that the unjust enrichment to WSBC shall include

interest of 6% compounded annually based on the Kentucky pre-judgment interest rate.

       E.     The amount owed by WSBC to plaintiffs for unjust enrichment including interest

is $19,192,356.98.

       F.     The parties further consent to an injunction against WSBC and Thomas F. Rehme

and Thomas F. Rehme, Trustee Inc. and any successors in interest, (collectively “Rehme”)
expressly precluding either WSBC or Rehme from making any assignments, disbursements,

distributions, or transfers of money or assets of WSBC to Stanley M. Chesley (“Chesley”), or to

Chesley’s agents or assigns, resulting in the transfer of money or assets to Chesley or his family

members or their related entities.

       Based on the foregoing, the Court finds that good cause exists to enter the following

Judgment:

       1.      Judgment shall be, and hereby is, entered in favor of the plaintiffs against

defendant WSBC for unjust enrichment, plus interest, in the aggregate amount of

$19,192,356.98.

       2.      Defendants WSBC and Rehme shall be, and hereby are, enjoined from (a) making

any assignments, disbursements, distributions, or transfers of money or assets of WSBC to

Chesley, or to Chesley’s agents or assigns, resulting in the transfer money or assets to Chesley or

his family members or their related entities; or (b) making any disbursements, distributions, or

payments to Chesley on account of his beneficial interest in WSBC. In the event Defendants

WSBC and/or Rehme receive any asset, including cash and future payment of fees that are not

included in Paragraph 8 of the Settlement Agreement and Mutual Release between Defendants

WSBC and Rehme and Plaintiffs, those assets, fee payments or cash shall belong to Plaintiffs

and be deposited with the Clerk of Courts until further order of this Court.

       3.      The Clerk of Courts is hereby directed to distribute the $1,935,161.10 being held

in this case to Peter L. Ecabert, Esq., escrow agent, at 838 Euclid Avenue, Suite 406, Lexington,

Kentucky 40502, which shall then be distributed pursuant to the terms of the parties’ escrow

agreement.




                                                 2
       4.      The funds owed to WSBC on account of the Rocky Flats case totaling

$7,000,576.24 shall be paid to Peter L. Ecabert, Esq., escrow agent, at 838 Euclid Avenue, Suite

406, Lexington, Kentucky 40502, which shall then be distributed pursuant to the terms of the

parties’ escrow agreement.

       5.      The funds owed to WBSC from the Castano Directed Distribution Trust totaling

$3,244,140 shall be paid to Peter L. Ecabert, Esq., escrow agent, at 838 Euclid Avenue, Suite

406, Lexington, Kentucky 40502, which shall then be distributed pursuant to the terms of the

parties’ escrow agreement.

       6.      The funds in the possession of the Court appointed receiver totaling $38,867.62

shall be paid to Peter L. Ecabert, Esq., escrow agent, at 838 Euclid Avenue, Suite 406,

Lexington, Kentucky 40502, which shall then be distributed pursuant to the parties’ escrow

agreement.

       7.      WBSC and Rehme shall irrevocably assign, without recourse, all remaining

payments due to WBSC or Chesley from the Castano Directed Distribution Trust and shall

cooperate with plaintiffs’ counsel in executing the documents necessary to effectuate the

assignment. If Plaintiffs elect to monetize the future Castano payments, WBSC and Rehme shall

cooperate with Plaintiffs’ counsel in executing the documents necessary to effectuate the sale,

transfer or assignment of the future Castano payments to a third party.

       8.      The Court’s Order Denying Plaintiffs’ Motion for Temporary Restraining Order

and Granting Preliminary Injunction entered April 21, 2017 (Doc. 113) is modified as reflected

in paragraph 2 of this Order.

       9.      The Court’s Opinion and Order Appointing Receiver and Setting Terms of

Receivership entered August 3, 2018 (Doc. 193) is vacated.


                                                3
       10.    All remaining asserted claims, counterclaims, and defenses between and among

settling plaintiffs, WSBC, and Rehme shall be, and hereby are, dismissed without prejudice but

the Court retains jurisdiction over the parties to enforce the provisions of this Order and to

enforce the injunction in paragraph 2. The Court also retains jurisdiction over any issues that

may arise related to the parties settlement and escrow agreements.

       IT IS SO ORDERED.



                                                    S/Robert H. Cleland
                                                    ROBERT H. CLELAND
                                                    UNITED STATES DISTRICT JUDGE


                                   Dated: October 3, 2018


 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 and/or pro se parties on this date, October 3, 2018, by electronic and/or ordinary mail.


                                                             S/Lisa Wagner
                                                     Case Manager and Deputy Clerk
                                                            (810) 292-6522




/s/ Angela M. Ford
Angela M. Ford (Pro Hac Vice)
Chevy Chase Plaza
836 Euclid Avenue, Suite 311
Lexington, Kentucky 40502
amford@windstream.net
(859) 268-2923




                                                4
 Brian S. Sullivan
Brian S. Sullivan (0040219)
DINSMORE & SHOHL, LLP
255 East Fifth Street, Suite 1900
Cincinnati, Ohio 45202
brian.sullivan@dinsmore.com
(513) 977-8200

Counsel for Plaintiffs

/s/ Donald J. Rafferty
Donald J. Rafferty (0042614)
COHEN, TODD, KITE & STANFORD, LLC
250 E. Fifth Street, Suite 2350
Cincinnati, OH 45202-5136
drafferty@ctks.com
(513) 333-5243

Counsel for Defendants, Waite, Schneider,
Bayless & Chesley Co., L.P.A. & Thomas F. Rehme



/s/ Vincent E. Mauer
Vincent E. Mauer (0038997)
FROST BROWN TODD LLC
3300 Great American Tower
301 E. Fourth Street
Cincinnati, Ohio 45202
vmauer@fbtlaw.com
(513) 651-6785

Counsel for Defendant, Stanley M. Chesley




                                            5
